Exhibit 10.1


Third Amendment to the
Weingarten Realty Retirement Plan
WHEREAS, Weingarten Realty Investors (the “Employer”) has previously established
the Weingarten Realty Retirement Plan (the “Plan”) for the benefit of those
employees who qualify thereunder and for their beneficiaries; and
WHEREAS, the Employer desires to amend the Plan to clarify how a determination
of disability is made for Plan purposes; and
WHEREAS, the Employer has the power and authority to amend the Plan pursuant to
Section 16.1 of the Plan;
NOW, THEREFORE, Plan Section 1.1 (o) is hereby amended, to be and read as
follows, effective January 1, 2018:
“(o) “Disabled” means a Grandfathered Participant can no longer continue in the
service of his employer because of a mental or physical condition that is likely
to result in death or is expected to continue for a period of at least six
months. A Grandfathered Participant shall be considered Disabled only if (i) he
has completed at least ten years of Service at the time his active service
ceases and (ii) he has been determined by the Social Security Administration to
qualify for disability benefits under the Social Security Act.”
* * * * *
IN WITNESS WHEREOF, the Employer has caused the Plan to be amended by this Third
Amendment this 2 day of July, 2018, effective as of January 1, 2018.
 
WEINGARTEN REALTY INVESTORS
By:
/s/ Stephen C. Richter
Name:
Stephen C. Richter
Title:
Executive Vice President/CFO





